










EXHIBIT 10.18


This Termination Agreement has been filed to provide investors with information
regarding its terms. It is not intended to provide any other factual information
about the Tennessee Valley Authority. The representations and warranties of the
parties in this Termination Agreement were made to, and solely for the benefit
of, the other parties to this Termination Agreement. The assertions embodied in
the representations and warranties may be qualified by information included in
schedules, exhibits, or other materials exchanged by the parties that may modify
or create exceptions to the representations and warranties. Accordingly,
investors should not rely on the representations and warranties as
characterizations of the actual state of facts at the time they were made or
otherwise.


TVA No. 00069956, Termination


TERMINATION OF JOINT OWNERSHIP AGREEMENT




THIS TERMINATION AGREEMENT (the “Termination Agreement”) is made and entered
into as of the 9th day of August, 2013, by and between Seven States Southaven,
LLC, a Delaware limited liability company (“Southaven”) and Tennessee Valley
Authority, a corporate agency and instrumentality of the United States
Government created and existing under and by virtue of the Tennessee Valley
Authority Act of 1933, as amended, 16 U.S.C. Sections 831 - 831ee (2006 & Supp V
2011), and acting as to real property as agent in the name of the United States
of America, as lessee (“TVA”). All capitalized terms not otherwise defined in
this Termination Agreement shall have the meanings given to them in the JOA (as
defined herein).


BACKGROUND STATEMENT


WHEREAS, TVA and Seven States Power Corporation (“SSPC”), a Tennessee
corporation and the parent of Southaven, previously entered into that certain
Joint Ownership Agreement, dated April 30, 2008, numbered as TVA Contract No.
00069956, which was subsequently amended by Supplement No. 1 dated September 2,
2008, Supplement No. 2 dated September 30, 2008, Supplement No. 3 dated April
17, 2009, Supplement No. 4 dated April 22, 2010, and Supplement No. 5 dated
April 18, 2013 (as so amended, the “JOA”); and


WHEREAS, on September 30, 2008, SSPC designated Southaven as the “Designated
Entity” under the JOA, assigned all its rights under the JOA to Southaven, and
specified the Elected Percentage under the JOA to be equal to 90%; and


WHEREAS, the JOA anticipated Long Term Arrangements to be completed on or before
April 30, 2010, which date was previously extended to September 5, 2013; and


WHEREAS, TVA and Southaven have determined that the Long Term Arrangements will
not be consummated as anticipated under the JOA and now desire to terminate the
JOA in conjunction with the transfer of all assets currently owned by Southaven
and subject to the JOA, but to preserve the indemnification provisions of the
JOA for a period of three (3) years;




--------------------------------------------------------------------------------






NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, TVA and Southaven
agree as follows:


1.    Termination of JOA. Subject to the conditions contained in this
Termination Agreement, the JOA shall terminate, and shall be of no further force
or effect, as of the close of business on August 9, 2013 (the “Termination
Date”).


2.    Release from Future Obligations. Each party shall be released from all of
its obligations, duties and liabilities under the JOA from and after the
Termination Date, excluding each party’s indemnification obligations under
Section 10 of the JOA for any indemnifiable claims or losses arising prior to
the Termination Date, which indemnification obligations shall survive
termination thereof for a period of three (3) years after the Termination Date.


3.    Wind-down/Transition. The effectiveness of this Termination Agreement is
expressly subject to and conditioned upon the consummation of all conditions
precedent set forth in that certain Asset Purchase Agreement dated August 6,
2013, between TVA and Southaven.


4.    Binding Effect. This Termination Agreement shall be governed by and
construed in accordance with the laws of the United States of America and the
State of Tennessee, and shall be binding upon and inure to the benefit of the
parties hereto and their respective successors, representatives and assigns. In
the event of any inconsistency or conflict between the terms of this Termination
Agreement and of the JOA, the terms hereof shall control. Time is of the essence
of all of the terms of this Termination Agreement.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Southaven and TVA have caused this Termination Agreement to
be executed by their duly authorized representatives as of the day and year
first above written.
 
SOUTHAVEN
 
TVA:
Seven States Southaven, LLC
a Delaware limited liability company
 
Tennessee Valley Authority
 
 
 
By: /s/ Jack W. Simmons                              
 
By: /s/ John M. Hoskins                            
Name: Jack W. Simmons                              
 
Name: John M. Hoskins                            
Title: President and Chief Executive Officer
 
Title: Senior Vice President and Treasurer and Interim Chief Risk Officer







